 



Exhibit 10.18
No. CW-___
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED OR ANY
STATE SECURITIES LAWS. SUCH SECURITIES MAY NOT BE SOLD OR TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER SAID ACT AND ANY
APPLICABLE STATE SECURITIES LAWS.
WARRANT TO PURCHASE                     
SHARES OF COMMON STOCK OF
STARVOX COMMUNICATIONS, INC.
Void after                    , 2008
     This certifies that                                        , or its
permitted assigns (the “Holder”), for value received, is entitled to purchase
from STARVOX COMMUNICATIONS, INC., a California corporation (the “Company”),
having a place of business at 2202 N. First Street, San Jose, California 95131 a
maximum of                      (___) fully paid and nonassessable shares of the
Company’s Common Stock, par value $.001 per share (the “Warrant Shares”), at a
price per share of $                     (the “Stock Purchase Price”) at any
time or from time to time up to and including 5:00 p.m. (Pacific time)
                    , 2008 (the “Expiration Date”), upon surrender to the
Company at its principal office (or at such other location as the Company may
advise the Holder in writing) of this Warrant properly endorsed with the Form of
Subscription attached hereto as Annex A duly filled in and signed and, if
applicable, upon payment of the aggregate Stock Purchase Price for the number of
shares for which this Warrant is being exercised determined in accordance with
the provisions hereof. The Stock Purchase Price may be paid by cash, check, wire
transfer or by the surrender of promissory notes or other instruments
representing indebtedness of the Company to the Holder. The Stock Purchase Price
and the number of shares purchasable hereunder are subject to adjustment as
provided in Section 3 of this Warrant.
     This Warrant is subject to the following terms and conditions:
     1. EXERCISE; ISSUANCE OF CERTIFICATES; PAYMENT FOR SHARES.
          1.1 General. This Warrant is exercisable at the option of the holder
of record hereof, at any time or from time to time, up to the Expiration Date
for all or any part of the shares of Common Stock (but not for a fraction of a
share) which may be purchased hereunder. The Company agrees that the Warrant
Shares shall be and are deemed to be issued to the Holder hereof as the record
owner of the Warrant Shares as of the close of business on the date on which
this Warrant shall have been surrendered, properly endorsed, the completed,
executed Form of Subscription delivered and payment made for the Warrant Shares.
Certificates for Warrant Shares so purchased, together with any other securities
or property to which the Holder hereof is

 



--------------------------------------------------------------------------------



 



entitled upon such exercise, shall be delivered to the Holder hereof by the
Company at the Company’s expense within a reasonable time after the rights
represented by this Warrant have been so exercised. In case of a purchase of
less than all the shares which may be purchased under this Warrant, the Company
shall cancel this Warrant and execute and deliver a new Warrant or Warrants of
like tenor for the balance of the shares purchasable under the Warrant
surrendered upon such purchase to the Holder hereof within a reasonable time.
Each stock certificate so delivered shall be in such denominations of Warrant
Shares as may be requested by the Holder hereof and shall be registered in the
name of such Holder.
          1.2 Net Issue Exercise. Notwithstanding any provisions herein to the
contrary, in lieu of exercising this Warrant in the manner provided above, the
Holder may elect to receive shares equal to the value (as determined below) of
this Warrant (or the portion thereof being canceled) by surrender of this
Warrant at the principal office of the Company together with the properly
endorsed Form of Subscription and notice of such election in which event the
Company shall issue to the Holder a number of shares of Common Stock computed
using the following formula:

             
 
  X =   Y (A-B)
 
A    

     Where X = the number of Warrant Shares to be issued to the Holder
Y = the number of Warrant Shares purchasable under the Warrant or, if only a
portion of the Warrant is being exercised, the portion of the Warrant being
exercised (at the date of such calculation)
A = the fair market value of one Warrant Share (at the date of such calculation)
B = Stock Purchase Price (as adjusted to the date of such calculation)
For purposes of this Section 1.2, the fair market value of each Warrant Share on
the date of calculation shall mean with respect to each Warrant Share:
               (a) if the exercise is in connection with an initial public
offering of the Company’s Common Stock, and if the Company’s Registration
Statement relating to such public offering has been declared effective by the
Securities and Exchange Commission, then the fair market value per share shall
be the product of (x) the initial “Price to Public” specified in the final
prospectus with respect to the offering and (y) the number of shares of Common
Stock into which each Warrant Share is convertible at the date of calculation;
               (b) if this Warrant is exercised after, and not in connection
with, the Company’s initial public offering, and if the Company’s Common Stock
is traded on a securities exchange or The Nasdaq Stock Market or actively traded
over-the-counter:
                    (1) if the Company’s Common Stock is traded on a securities
exchange or The Nasdaq Stock Market, the fair market value shall be deemed to be
the product of (x) the average of the closing prices over a thirty (30) day
period ending three days before date

-2-



--------------------------------------------------------------------------------



 



of calculation and (y) the number of shares of Common Stock into which each
Warrant Share is convertible on such date; or
                    (2) if the Company’s Common Stock is actively traded
over-the-counter, the fair market value shall be deemed to be the product of
(x) the average of the closing bid or sales price (whichever is applicable) over
the thirty (30) day period ending three days before the date of calculation and
(y) the number of shares of Common Stock into which each Warrant Share is
convertible on such date; or
               (c) if neither (a) nor (b) is applicable, the fair market value
of each Warrant Share shall be the highest price per share which the Company
could obtain on the date of calculation from a willing buyer (not a current
employee or director) for Warrant Shares sold by the Company, from authorized
but unissued shares, as determined in good faith by the Board of Directors,
unless the Company is at such time in the process of an Organic Change (as
described in Section 3.3 below), in which case the fair market value of each
Warrant Share shall be deemed to be the value received by the holders of such
stock in connection with such event.
     2. RESERVATION OF SHARES. The Company further covenants and agrees that,
during the period within which the rights represented by this Warrant may be
exercised, the Company will at all times have authorized and reserved, for the
purpose of issue or transfer upon exercise of the subscription rights evidenced
by this Warrant, a sufficient number of shares of authorized but unissued Common
Stock, or other securities and property, when and as required to provide for the
exercise of the rights represented by this Warrant. The Company will take all
such action as may be necessary to assure that such Warrant Shares may be issued
as provided herein without violation of any applicable law or regulation, or of
any requirements of any domestic securities exchange upon which the Common Stock
may be listed; provided, however, that the Company shall not be required to
effect a registration under federal or state securities laws with respect to
such exercise.
     3. ADJUSTMENT OF STOCK PURCHASE PRICE AND NUMBER OF SHARES. The. Stock
Purchase Price and the number of shares purchasable upon the exercise of this
Warrant shall be subject to adjustment from time to time upon the occurrence of
certain events described in this Section 3. Upon each adjustment of the Stock
Purchase Price, the Holder of this Warrant shall thereafter be entitled to
purchase, at the Stock Purchase Price resulting from such adjustment, the number
of shares obtained by multiplying the Stock Purchase Price in effect immediately
prior to such adjustment by the number of shares purchasable pursuant hereto
immediately prior to such adjustment, and dividing the product thereof by the
Stock Purchase Price resulting from such adjustment.
          3.1 Subdivision or Combination of Stock. In case the Company shall at
any time subdivide its outstanding shares of Common Stock into a greater number
of shares, the Stock Purchase Price in effect immediately prior to such
subdivision shall be proportionately reduced, and conversely, in case the
outstanding Warrant Shares of the Company shall be combined into a smaller
number of shares, the Stock Purchase Price in effect immediately prior to such
combination shall be proportionately increased.

-3-



--------------------------------------------------------------------------------



 



          3.2 Dividends in Common Stock, Other Stock, Property,
Reclassification. If at any time or from time to time the Holders of Common
Stock (or any shares of stock or other securities at the time receivable upon
the exercise of this Warrant) shall have received or become entitled to receive,
without payment therefor,
               (a) Common Stock or any rights or options to subscribe for,
purchase or otherwise acquire Common Stock by way of dividend or other
distribution,
               (b) any cash paid or payable otherwise than as a cash dividend,
or
               (c) Common. Stock or additional stock or other securities or
property (including cash) by way of spin-off, split-up, reclassification,
combination of shares or similar corporate rearrangement, (other than shares of
Common Stock issued as a stock split or adjustments in respect of which shall be
covered by the terms of Section 3.1 above), then and in each such case, the
Holder hereof shall, upon the exercise of this Warrant, be entitled to receive,
in addition to the number of shares of Common Stock receivable thereupon, and
without payment of any additional consideration therefor, the amount of stock
and other securities and property (including cash in the cases referred to in
clause (b) above and this clause (c)) which such Holder would hold on the date
of such exercise had he been the holder of record of such Common Stock as of the
date on which holders of Common Stock received or became entitled to receive
such shares or all other additional stock and other securities and property.
          3.3 Reorganization, Reclassification, Consolidation, Merger or Sale.
If any recapitalization, reclassification or reorganization of the capital stock
of the Company, or any consolidation or merger of the Company with . another
corporation, or the sale of all or substantially all of its assets or other
transaction shall be effected in such a way that holders of Common Stock shall
be entitled to receive stock, securities, or other assets or property (an
“Organic Change”), then, as a condition of such Organic Change, lawful and
adequate provisions shall be made by the Company whereby the Holder hereof shall
thereafter have the right to purchase and receive (in lieu of the Warrant Shares
issuable upon the exercise of the rights represented hereby immediately prior to
such event) such shares of stock, securities or other assets or property as may
be issued or payable with respect to or in exchange for a number of outstanding
shares of such Common Stock equal to the number of shares of such stock issuable
upon the exercise of the rights represented hereby immediately prior to such
event. In the event of any Organic Change, appropriate provision shall be made
by the Company with respect to the rights and interests of the Holder of this
Warrant to the end that the provisions hereof (including, without limitation,
provisions for adjustments of the Stock Purchase Price and of the number of
shares purchasable and receivable upon the exercise of this Warrant) shall
thereafter be applicable, in relation to any shares of stock, securities or
assets thereafter deliverable upon the exercise hereof. The Company will not
effect any such consolidation, merger or sale unless, prior to the consummation
thereof, the successor corporation (if other than the Company) resulting from
such consolidation or the corporation purchasing such assets shall assume by
written instrument reasonably satisfactory in form and substance to the Holders
hereof, executed and mailed or delivered to the registered Holder hereof at the
last address of such Holder appearing on the books of the Company, the
obligation to deliver to such Holder such shares of stock,

-4-



--------------------------------------------------------------------------------



 



securities or assets as, in accordance with the foregoing provisions, such
Holder may be entitled to purchase.
          3.4 Certain Events. If any change in the outstanding Common Stock of
the Company or any other event occurs as to which the other provisions of this
Section 3 are not strictly applicable or if strictly applicable would not fairly
protect the purchase rights of the Holder of the Warrant in accordance with such
provisions, then the Board of Directors of the Company shall make an adjustment
in the number and class of shares available under the Warrant, the Stock
Purchase Price or the application of such provisions, so as to protect such
purchase rights as aforesaid. The adjustment shall be such as will give the
Holder of the Warrant upon exercise for the same aggregate Stock Purchase Price
the total number, class and kind of shares as it would have owned had the
Warrant been exercised prior to the event and had it continued to hold such
shares until after the event requiring adjustment.
          3.5 Notices of Change.
               (a) Immediately upon any adjustment in the number or class of
shares subject to this Warrant and of the Stock Purchase Price, the Company
shall give written notice thereof to the Holder, setting forth in reasonable
detail and certifying the calculation of such adjustment.
               (b) The Company shall give written notice to the Holder at least
10 business days prior to the date on which the Company closes its books or
takes a record for determining rights to receive any dividends or distributions.
               (c) The Company shall also give written notice to the Holder at
least 30 business days prior to the date on which an Organic Change shall take
place.
     4. ISSUE TAX. The issuance of certificates for shares of Common Stock upon
the exercise of the Warrant shall be made without charge to the Holder of the
Warrant for any issue tax (other than any applicable income taxes) in respect
thereof; provided, however, that the Company shall not be required to pay any
tax which may be payable in respect of any transfer involved in the issuance and
delivery of any certificate in a name other than that of the then Holder of the
Warrant being exercised.
     5. CLOSING OF BOOKS. The Company will at no time close its transfer books
against the transfer of any warrant or of any shares of Common Stock issued or
issuable upon the exercise of any warrant in any manner which interferes with
the timely exercise of this Warrant.
     6. NO VOTING OR DIVIDEND RIGHTS; LIMITATION OF LIABILITY. Nothing contained
in this Warrant shall be construed as conferring upon the Holder hereof the
right to vote or to consent or to receive notice as a shareholder of the Company
or any other matters or any rights whatsoever as a shareholder of the Company.
No dividends or interest shall be payable or accrued in respect of this Warrant
or the interest represented hereby or the shares purchasable hereunder until,
and only to the extent that, this Warrant shall have been exercised. No
provisions hereof, in the absence of affirmative action by the holder to
purchase shares of

-5-



--------------------------------------------------------------------------------



 



Common Stock, and no mere enumeration herein of the rights or privileges of the
holder hereof, shall give rise to any liability of such Holder for the Stock
Purchase Price or as a shareholder of the Company, whether such liability is
asserted by the Company or by its creditors.
     7. TRANSFERABILITY OF WARRANT. This Warrant may not be transferred.
     8. NO IMPAIRMENT. The Company will not, by amendment of its charter or
through reorganization, consolidation, merger, dissolution, sale of assets or
any other voluntary action, avoid or seek to avoid the observance or performance
of any of the terms of the Warrant, but will at all times in good faith assist
in carrying out of all such terms and in the taking of such action as may be
necessary or appropriate in order to protect the rights of the holder of this
Warrant against impairment.
     9. RIGHTS AND OBLIGATIONS SURVIVE EXERCISE OF WARRANT. The rights and
obligations of the Company, of the holder of this Warrant and of the holder
Warrant Shares, shall survive the exercise of this Warrant.
     10. MODIFICATION AND WAIVER. This Warrant and any provision hereof may be
changed, waived, discharged or terminated only by an instrument in writing
signed by the party against which enforcement of the same is sought.
     11. NOTICES. Any notice, request or other document required or permitted to
be given or delivered to the holder hereof or the Company shall be delivered or
shall be sent by certified mail, postage prepaid, to each such holder at its
address as shown on the books of the Company or to the Company at the address
indicated therefor in the first paragraph of this Warrant or such other address
as either may from time to time provide to the other. All notices to Holder
should be sent to                                                             .
     12. BINDING EFFECT ON SUCCESSORS. This Warrant shall be binding upon any
corporation succeeding the Company by merger, consolidation or acquisition of
all or substantially all of the Company’s assets. All of the obligations of the
Company relating to the Common Stock issuable upon the exercise of this Warrant
shall survive the exercise and termination of this Warrant. All of the covenants
and agreements of the Company shall inure to the benefit of the successors and
assigns of the holder hereof.
     13. DESCRIPTIVE HEADINGS AND GOVERNING LAW. The description headings of the
several sections and paragraphs of this Warrant are inserted for convenience
only and do not constitute a part of this Warrant. This Warrant shall be
construed and enforced in accordance with, and the rights of the parties shall
be governed by, the laws of the State of California.
     14. LOST WARRANTS. The Company represents and warrants to the Holder hereof
that upon receipt of evidence reasonably satisfactory to the Company of the
loss, theft, destruction, or mutilation of this Warrant and, in the case of any
such loss, theft or destruction, upon receipt of an indemnity reasonably
satisfactory to the Company, or in the case of any such mutilation upon
surrender and cancellation of such Warrant, the Company, at its expense, will

-6-



--------------------------------------------------------------------------------



 



make and deliver a new Warrant, of like tenor, in lieu of the lost, stolen,
destroyed or mutilated Warrant.
     15. FRACTIONAL SHARES. No fractional shares shall be issued upon exercise
of this Warrant. The Company shall, in lieu of issuing any fractional share, pay
the holder entitled to such fraction a sum in cash equal to such fraction
multiplied by the then effective Stock Purchase Price.
[The next page is the signature page]

-7-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed
by its officer, thereunto duly authorized this ___day of ___, 2005.

                          STARVOX COMMUNICATIONS, INC.,
a California corporation    
 
               
 
      By:        
 
      Name:  
 
   
 
      Title:  
 
   
 
         
 
   
ATTEST:
               
 
               
 
Secretary
               

 



--------------------------------------------------------------------------------



 



ANNEX A
SUBSCRIPTION FORM
Date:                     ,2005
StarVox Communications, Inc.
2202 N. First Street
San Jose, California 95131
Attn: President Ladies and Gentlemen:

o   The undersigned hereby elects to exercise the warrant issued to it by
StarVox Communications, Inc. (the “Company”) and dated                     ,
2005 Warrant No. CW-___(the “Warrant”) and to purchase thereunder
                    shares of the Common Stock of the Company, par value $.001
per share (the “Shares”), at a purchase price of $  per Share or an aggregate
purchase price of
                                                            Dollars
($                     ) (the “Purchase Price”).   o   The undersigned hereby
elects to convert                                          percent (_%) of the
value of the Warrant pursuant to the provisions of Section 1.2 of the Warrant.

     Pursuant to the terms of the Warrant the undersigned has delivered the
Purchase Price herewith in mil in cash or by certified check or wire transfer.

                  Very truly yours,    
 
                     
 
           
 
  By:        
 
     
 
   
 
  Title:        
 
     
 
   

 